Mr. Presiding Justice Thomson dissenting: In my opinion, the doctrine of res ipsa loquitur, invoked by the plaintiff in the case at bar, does not apply to the situation disclosed by the evidence. That doctrine will not be applied where the instrumentality causing the injury is not in the exclusive possession of the party charged and under his control at the time of the injury. 29 Cye. 592; Wigmore on Evidence, vol. 4, sec. 2509, p. 3556; Hart v. Washington Park Club, 157 Ill. 9; Bjornson v. Saccone, 88 Ill. App. 6. This was not the situation in the case at bar. The plaintiff testified that the defendant’s driver left the bottle of milk in question on her back porch between 4 and 4:30 o’clock in the morning; that she brought it in and placed it on the kitchen table and left it there while she dressed,, after which she prepared, the breakfast; that she and her husband had breakfast in the kitchen; that they had breakfast food; that she poured the top of the bottle off into a pitcher for their coffee and then used some of the balance for the breakfast food; that “three or four inches” was left in the bottle; that after breakfast she read the morning paper and then cleared up the table, putting the dishes in the sink; that she took her coffee cup, rinsed it out but did not wipe it, poured some of the milk out of the bottle into the cup and drank it; that she felt something sharp in her throat and then picked up the bottle which still contained “one inch of milk,” and held it up so she could look through the bottom and there she saw several bits of broken glass; that she had taken three or four swallows of milk from the coffee cup; that she took a drink of milk from the cup, set it down, cleared off some of the dishes, took another swallow, cleared off some more dishes, then took another swallow of milk and so on; that it was between 7:30 and 7:45 o’clock when she drank the milk containing the glass. The bottle was not chipped nor broken and showed no evidence of having been damaged. It is apparent that, for the reason heretofore given, the doctrine of res ipsa loquitur cannot apply to such a state of facts, especially where the thing which caused the injury consisted, not of anything which had been incorporated into or became a part of the milk itself, but of foreign particles which in some way had come to he in the milk. This bottle of milk not only was not in the exclusive possession of the defendant when the injury complained of was received by the plaintiff but, on the contrary, it was in the exclusive possession of the plaintiff and had been, according to her testimony, for over three hours before the injury was received, during most or all of which time the bottle had been open on the Idtehen table, breakfast had been prepared, the table set and the breakfast eaten and the dishes gathered and removed. Under such circumstances it cannot be said that'this “is an unexplained accident which, according to the common experience of mankind, would not have happened, without fault on the part of the defendant,” in which case, the doctrine of res ipsa loquitur might be invoked. Ash v. Child’s Dining Hall Co., 231 Mass. 86; St. Louis v. Bay State St. Ry. Co., 216 Mass. 255. This being an action involving solely the alleged, negligence of the defendant, and not being one based on such facts as permit the application of the doctrine of res ipsa loquitur, in .order to sustain the judgment recovered by the plaintiff, the negligence, or some one of the acts of negligence, alleged by her in her declaration must be established by the evidence in the record. In my opinion such is not the case. ■ The plaintiff introduced no evidence whatever showing or tending to show negligence of the defendant as charged by her in her declaration and all the evidence on this subject, introduced by the defendant, tended strongly to show an absence of negligence on its part. The substance •of the plaintiff’s testimony has been referred to. All the other evidence introduced in her behalf was in corroboration of her testimony or had to do with the effect she suffered from swallowing the glass. Even if the jury did not believe the defendant’s testimony as to the care it exercised in cleansing, filling and handling its bottles and straining and purifying the milk it delivered to its customers, that could not take the place of evidence of negligence. Ash v. Child’s Dining Hall Co., 231 Mass. 86. I have been able to find nothing whatever in the record fr’om which it can be inferred that the injury to the plaintiff resulted from any negligence on the part of the defendant, as charged by the plaintiff in her declaration. The carelessness of some person for whom the defendant was in no way responsible might have caused the presence of the glass in the milk at the time the plaintiff drank it. The plaintiff, having charged the negligence, has not introduced evidence beyond the mere fact of injury, which, of course, does not prove negligence. I am further of the opinion that the trial court erred in rejecting the evidence of the witness Sumner. I am unable to see that the evidence was too remote and it seems to me to have been material on the question of the hour of the delivery of the milk by the defendant to the plaintiff. That matter was in sharp conflict and if the hour of the delivery, contended for by the defendant and testified to by its witness, was correct, the facts to which the plaintiff testified were impossible so far as' they involved a bottle of milk delivered to the plaintiff by the defendant on the morning in question, and, therefore, I feel that the rejection of the evidence would warrant a reversal of the judgment and a remanding of the cause. For the reasons which I have already stated, I am of the opinion that the trial court further committed reversible error in refusing to give to the jury the instruction designated as refused instruction 3.